                             IN THE UNITED STATES DISTRICT COURT
 1                              FOR THE DISTRICT OF NEW MEXICO
 2

 3   COY E. FISHER, an individual,
 4
                           Plaintiff,                       No. 18-cv-0646-CG/SMV
 5
     vs.
 6

 7   JEFFERY L. ROBERTSON; ACCC
     INSURANCE COMPANY; MS
 8   DIRECTIONAL, LLC d/b/a MS ENERGY
     SERVICES, LLC; JOHN DOES, I-X;
 9   JANE DOES, I-X,

10
                          Defendants.
11

12
                                   ORDER GRANTING UNOPPOSED
                                MOTION TO FILE AMENDED COMPLAINT
13

14            THIS MATTER HAVING come before the Court on Plaintiff’s Unopposed Motion for

15   Leave to File Amended Complaint and the Court being fully advised FINDS:

16            IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED that the Unopposed

17   Motion for Leave to File Plaintiff’s Amended Complaint is hereby GRANTED and it is
18   ORDERED THAT: Plaintiff may file his Amended Complaint within 15 days of the date of this
19
     Order.
20

21
                                                     _________________________________
22                                                   HONORABLE STEPHAN M. VIDMAR
                                                     U.S. MAGISTRATE JUDGE
23

24

25
     SUBMITTED BY:
 1
     ZEBAS LAW FIRM, L.L.C.
 2
     /s/ Joseph M. Zebas
 3   Joseph M. Zebas
     joe.zebas@zebaslaw.com
 4   P.O. Box 1675
     Hobbs, NM 88241
 5   (575) 393-1024
     Attorney for Plaintiff
 6
     APPROVED AS TO FORM:
 7
     MADISON, MROZ, STEINMAN & DEKLEVA, P.A.
 8

 9
     /s/ electronically approved 2.20.19
     Minal P. Unruh
10   mpu@madisonlaw.com
     P.O. Box 25467
11   Albuquerque, NM 87125
     (505) 242-2177
12   Attorney for Defendants ACCC Insurance Company and Jeffery Robertson

13

14

15

16

17

18

19

20

21

22

23

24

25
